Citation Nr: 1117399	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, previously claimed as gastritis.  

2.  Entitlement to an increased rating for seborrheic dermatitis, evaluated as 10 percent disabling prior to March 6, 2002, as 30 percent disabling from March 6, 2002, until April 28, 2005, and as 60 percent disabling beginning April 28, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served honorably from March 3, 1981 to March 30, 1984, and served under conditions other than honorable from March 31, 1984, to November 23, 1984.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a gastrointestinal disorder.  

Also on appeal is a September 2008 rating decision, in which the RO continued a 10 percent evaluation for seborrheic dermatitis prior to March 6, 2002, allowed an increase to 30 percent as of that date, and allowed a 60 percent rating as of April 28, 2005.  

In August 2008, the Board issued a decision that denied the Veteran's claims of service connection for a gastrointestinal (GI) disorder.  The Veteran then appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in August 2010 vacating the August 2008 Board decision and remanding the matter back to the Board for further proceedings.  The appeal is presently before the Board for action consistent with the memorandum decision.  

Following the Court's August 2010 remand, additional evidence was added to the claims file.  In February 2011, the Veteran submitted a waiver of initial RO jurisdiction for this evidence.  The Board has, accordingly, accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of entitlement to an increased evaluation for seborrheic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced gastrointestinal symptoms during service, but the credible evidence of record establishes that his symptoms were not continuous following service; the most probative evidence of records demonstrates that he had symptoms after service related to alcohol use.

2.  From the weight of the most probative evidence of record, it is less likely than not that the Veteran has a current gastrointestinal disorder related to his honorable period of active duty service.


CONCLUSION OF LAW

The weight of the evidence is against a finding that the Veteran has a present gastrointestinal disorder due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2002 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and the matter was subsequently readjudicated.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded a VA examination in September 2007 to determine whether his claimed GI disorder is due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it describes the GI disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Moreover, the examiner's opinion was accompanied by a clear rationale.  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for a GI disorder.  
He has broadly described his claim, and the medical treatment records reflect numerous diagnoses.  The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these considerations, and consistent with the Veteran's assertions, the Board finds that the scope the Veteran's present claim reasonably encompasses a claim of service connection for any GI disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  For the purpose of determining entitlement to service-connected and nonservice-connected benefits the definitions in §§ 3.1(m) and (n) apply in except as modified within paragraphs (c)(1) through (c)(3) of this section. 38 C.F.R. § 3.301.  

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  (See §§21.1043, 21.5041, and 21.7051 of this title regarding the disabling effects of chronic alcoholism for the purpose of extending delimiting periods under education or rehabilitation programs.).  38 C.F.R. § 3.301(c)(2).

Also, certain chronic diseases, including peptic ulcers, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Veteran's service treatment records (STRs) include several pertinent entries showing continuing complaints and treatment for stomach pain.  In June 1981, he was treated for complaints of gastroenteritis, including headache and vomiting.  Later in June 1981, the Veteran complained of stomach pains for approximately four weeks.  Then, he complained of right-sided abdominal pain returning in July 1981.  At that time, his vital signs were normal; no diagnosis was given.  Then, in November 1981, he had further treatment for complaints of stomach pain and diarrhea.  At that time, abdominal examination was within normal limits, but gastritis was present.  Finally, a January 1982 treatment record reflects the Veteran's complaints of stomach pain and headaches after physical training.  The assessment was "possible viral syndrome."  The remainder of the service treatment records reflects no GI complaints or findings.  The Veteran declined a separation examination.  

Although the STRs show treatment for GI complaints during service, service connection may not be granted on this basis alone.  Rather, there must be evidence of a current disease etiologically related to the in-service disease.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

On this issue, the Board finds that the weight of the more probative evidence of record is against the claim of service connection.  

In support of his claim, the Veteran has asserted that his symptoms have been continuous up to the present since his service.  In further support of his claim, the he has submitted statements from a friend and from his wife.  They both indicated that the Veteran had stomach complaints since his service.  

The Board finds that these lay statements are not probative evidence, for the following reasons.  

First, with regard to the Veteran's own statements, the record reveals several inconsistencies.  In particular, a January 2008 statement, the Veteran wrote that he was treated with Mylanta during service, that he continued taking Mylanta after service, and that his symptoms then worsened "[a]s the years went by."  By comparison, he told a VA examiner in September 2007 that he had had complaints of stomach pain in service, which ceased for a time, and then resumed after discharge.  The symptoms reportedly stopped again after he quit use of alcohol approximately 5 years prior (to the VA examination).  Then, during treatment at VA in April 2005, he complained of symptoms "on occasion" and "off-and-on" since service.  Although not entirely contradictory, these statements show that the Veteran has variously asserted that his symptoms were continuous since service or intermittent since service.   This lack of coherence tends to weigh against the reliability of the Veteran's recollection of his past symptoms.  See Caluza, 7 Vet. App. at 511 

Also weighing against the lay assertions of continuous symptoms since service, the objective evidence includes a testimonial statement received by VA from the Veteran's sister in June 1989.  She wrote that the Veteran "ha[d] become very sick" with headaches and bad rashes.  Importantly, she did not mention GI symptoms.  The Board finds more plausible that had the Veteran's GI symptoms been as severe as he now asserts, his sister would have identified such symptoms.  She did not.  

Furthermore, the record on appeal indicates a motivation for financial gain.  With specific regard to the testimonial statements from the Veteran's wife and a friend, the Board finds important that these statements were generated only more recently, during the course of the appeal.  Also persuasive, the record shows that the Veteran went to VA in December 2002 with complaints of a GI history since initial treatment during service.  This December 2002 VA treatment record was made shortly after the Veteran received notice of the November 2002 rating decision on appeal.  He specifically informed the VA physician in December 2002 that he "never received [service connection] though [he] reports gastritis documented [during] service."  This chronology is more consistent with desire for monetary gain, rather than a primary motive for effective and appropriate treatment.  See id. 

In fact, the objective evidence shows no treatment or complaints for many years after the Veteran's service or until the time period corresponding to when he filed his initial claim in April 1991.  Subsequent evidence relates his post-service symptoms to alcohol use.  

The first pertinent post-service medical evidence consists of a private (non-VA) treatment note from February 1987.  The Veteran sought treatment due to an (unrelated) workplace injury.  At that time, he affirmatively "denie[d] ... GI symptoms."  Several months later, he had further (unrelated) private treatment.  He reported a herniorrhaphy in the remote past, but "ha[d] enjoyed good health," and had "[n]o . . . GI . . . symptomatology."  The Board finds that this evidence directly contradicts his current assertions indicating that he was not in good health during this time period after service due to continuous GI symptoms.  

Also pertinent, a January 1991 VA outpatient record shows complaints of shoulder and neck pain for approximately 6 years.  In support of his present claim, the Veteran indicated (in an undated statement received by VA in April 2008) that this treatment record is evidence that his complaints had been continuous since his service.  However, an overall reading of this treatment note shows that the Veteran's complaints were musculoskeletal in nature.  The Board recognizes that a separate treatment note from the same day reflects similar complaints of neck pain, but he did not indicate that these symptoms had existed for 6 years.  The assessment was rule out pharyngeal diverticulum, and he was scheduled for a barium swallow.  The February 1991 upper GI series revealed no hiatal hernia, gastroesophageal reflux, or diverticulum of the esophagus.  There were also no masses, ulcerations, or stenotic lesions of the stomach or the duodenum.  It was determined that the mucosal folds of the duodenum were consistent with mild duodenitis.  

The Veteran then underwent further treatment at VA in April 1991 with complaints of bad stomach pains.  His history was noted to include alcohol use and a diagnosis of gastritis.  A diagnosis of gastritis was made, and he was instructed to stop drinking alcohol.  

Similarly, at VA in August 1991, the Veteran complained of neck and abdominal pain.  He reported being told that he had gastritis.  The assessment was a history of alcohol gastritis.  Also of note, the Veteran had further treatment at VA in February 1994 with complaints of headaches and stomach pain.  An upper gastrointestinal study revealed much retching and some vomiting with a sliding-type hiatal hernia present, along with marked pylorospasm.  There was no evidence of peptic ulcer disease or neoplasm.  Subsequent VA treatment records from July 1994 and July 1996 reflect stomach complaints with a diagnosis of gastritis.  Also, these records include reference to the Veteran's alcohol dependence.  

Next, the record shows that the Veteran underwent VA outpatient treatment in December 2002 with complaints of symptoms since service.  The initial diagnosis was gastritis, but an addendum indicates that laboratory testing revealed pancreatitis due to alcoholism.  The Veteran was again instructed to discontinue all alcohol use.  

This post-service evidence is highly persuasive because it affirmatively relates the Veteran's complaints of post-service symptomatology to alcohol use, which is an intervening cause.  In fact, during his September 2007 VA examination (discussed in more detail below), the Veteran informed the VA examiner that he believed alcohol was "definitely a factor" in causing his abdominal pain.  The Board reiterates that service connection may not be granted for disabilities related to alcohol use.  See 38 C.F.R. § 3.301(c)(2).  This evidence shows, in summary, that it is more likely than not that the Veteran's symptoms were not continuous after service.  To the contrary, he had symptoms after service that were intermittent and related to alcohol use.  

Such evidence weighs against the reliability of the testimonial statements from the Veteran's wife and a friend, indicated above.  Although competent to describe the symptoms and complaints they observed, neither testimonial statement reflects knowledge of the Veteran's history of alcohol use.  This indicates that the Veteran's wife and friend were either unaware of his history of alcohol use or they intentionally omitted this information.  Either circumstance tends to weigh against the reliability and, therefore, the credibility of their assertions.  The Veteran's own assertions are found to lack credibility for the same reason.  See Caluza, 7 Vet. App. at 511.

In any event, the central question at issue is whether the Veteran's post-service symptoms were related to his complaints during service or his alcohol use after service.  This is not a question that is obvious merely through lay observation, such as a fall leading to a broken leg.  To the contrary, this issue involves a medical question concerning an internal physical process/condition.  Lay evidence is not competent to address this etiological question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The record on appeal includes three medical opinions directly addressing this issue.  One statement supports the Veteran's claim, while two statements weigh against his claim.  

Where there are conflicting medical opinions, the Board's duty is to assess the probative value of the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet.App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.   See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Tending to support his claim, the Veteran underwent treatment at VA in April 2005 with complaints of intermittent, but recurrent symptoms since service.  The VA physician also noted that the Veteran had had a subsequent bout of pancreatitis.  After clinical evaluation, the VA physician diagnosed peptic ulcer, which the physician noted "may be ongoing for more than twenty years." The VA physician also wrote that peptic ulcer disease (PUD) "has probably been chronic in [the Veteran's] case."  The same VA physician documented a similar assessment in a later, April 2007 outpatient treatment note.  

On review, the Board finds that this VA physician's opinion has substantially limited probative value.  First, the VA physician's opinion appears to be based primarily on a history provided by the Veteran.  As explained above, the Veteran's own statements are found to be not credible.  Although, the VA physician observed that there was "noted in the record" subsequent treatment for pancreatitis, the physician did not make clear that he was aware of the Veteran's history of alcohol dependence.  Thus, the physician's opinion does not appear to be based on a fully accurate factual foundation.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, the physician did not provide any rationale for his conclusions.  Finally, the physician's conclusions are equivocal in nature and expressed in speculative language, which does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  For these reasons, the Board finds that VA physician's opinion to have little probative weight supporting the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In connection with his present appeal, the Veteran underwent a VA examination in September 2007 (as indicated above).  The Board finds, in comparison to the VA physician's April 2005 (and April 2007) opinion, that the VA examiner's opinion is highly probative, for the following reasons.  

First, the VA examiner comprehensively and accurately reviewed the pertinent history of the case.  In fact, the VA examiner exhaustively listed the evidence he identified in the claims file as relevant.  The VA examiner also documented the Veteran's own statements regarding his pertinent medical history.  Moreover, the VA examiner performed a thorough clinical evaluation.  

In statements from October 2007 and January 2008, the Veteran attempted to call into question the thoroughness and accuracy of the September 2007 VA examiner's factual review.  The Veteran emphasized that he had submitted in November 2007 radiology reports showing peptic ulcers, whereas the VA examiner found that peptic ulcers were not confirmed.  The Board points out that the Veteran's November 2007 submission was added to the claims file after the September 2007 VA examination.  Moreover, the VA examiner did not actually indicate that the Veteran was "never diagnosed [with] PUD," as the Veteran wrote in his October 2007 statement.  Rather, the VA examiner concluded that a diagnosis of PUD had "not yet been established."  Importantly, the Veteran submitted a copy of a January 2003 upper GI series which lists an impression of "deformed duodenal bulb without a definite ulcer at this time."  Thus, the VA examiner's assessment was entirely consistent with the evidentiary record.  

In short, the September 2007 VA examiner had an accurate factual foundation.  Moreover, the VA examiner provided a clear diagnosis and supporting rationale for his conclusions.  In particular, the VA examiner diagnosed gastrointestinal reflux disease (GERD), hiatal hernia, and constipation "not likely caused by or occurring" during the Veteran's active service.  The VA examiner clarified that the Veteran did not have peptic gastritis, pylorospasm, or duodenitis, according to the symptomatology reported during the examination.  The VA examiner explained that although a diagnosis of peptic ulcer disease was entertained in April 2005, it had not been confirmed by diagnostic studies or by esophagogastroduodenoscopy.  The VA examiner went on to opine that even assuming the Veteran had gastritis in April 2005, it would require resort to mere speculation to determine whether the gastritis was related to service.  The Board finds significant that the VA examiner arrived at this conclusion based on the thorough review of the Veteran's history and the lack of a confirmed diagnosis.  Thus, the VA examiner adequately supported his conclusion that he was unable to reach an opinion as to whether gastritis is related to the Veteran's service.   See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

The September 2007 VA examiner also diagnosed the Veteran with resolved alcoholic pancreatitis and viral or bacterial gastroenteritis during active service.  The VA examiner opined that the alcoholic pancreatitis was not likely to have occurred during or been caused by the Veteran's active service, and gastroenteritis during service has not been documented as having recurred since his military experience.  

The September 2007 VA examiner's unfavorable opinion is, in short, fully articulated and based on a factually accurate foundation, and supported by sound reasoning.  Thus it is highly probative evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Further supporting the September 2007 VA examiner's conclusions, the Veteran submitted a private physician's December 2007 statement.  The physician wrote that "I have reviewed all medical records that [the Veteran] brought with him and [in] essence agree[] totally with the [VA examiner] with the exception that the [VA examiner] did not have for his review a copy of an upper GI series, which showed chronic peptic ulcer disease."  This, according to the physician, suggests chronic PUD.  

The Board finds persuasive that the private physician concurred with the September 2007 VA examiner's opinion, except, to the limited extent, that he had found evidence of PUD that had been unavailable to the VA examiner.  The physician did not indicate that this disagreement caused him to reach a different conclusion concerning whether the Veteran's current GI disorders are etiologically related to his active service.  In light of this lack of clarity, the physician's statement has reduced probative value.  Moreover, to the extent that the physician's statement can be read as a favorable opinion, he failed to reconcile such conclusion with the inconsistencies in the Veteran's statements, as well as evidence of interceding post-service alcohol abuse.  Thus, from an overall reading of the December 2007 private physician's statement, in light of the record as a while, the preponderance of the evidence remains against the Veteran's claim of service connection.  See id.  

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a gastrointestinal disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.  


REMAND

In the September 2008 rating decision on appeal, the RO increased the evaluation of the Veteran's seborrheic dermatitis from 10 percent to 30 percent disabling, effective on March 6, 2002, and from 30 percent to 60 percent disabling, effective on April 28, 2005.  

In November 2008, the RO received a statement from the Veteran in which he wrote that he disagreed with the September 2008 rating decision.  Although he listed "seborrheic dermatitis - 10%," his statement does not make clear that he was only disagreeing with the denial of an evaluation higher than 10 percent prior to March 6, 2002.  Moreover, ratings higher than 10 percent, 30 percent, and 60 percent are available, and a claimant is presumed to be seeking the maximum available rating for a service-connected disability.  Thus, the entire rating period, as reflected on the title page, is in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO issued a statement of the case (SOC) in April 2010 addressing a related claim for a higher evaluation for seborrheic blepharitis.  The SOC does not address the claim on appeal.  Under these circumstances, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issue is REMANDED for the following action:

The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to a higher evaluation for seborrheic dermatitis.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the RO should undertake any indicated development and adjudicate the claim(s) in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


